Citation Nr: 0410834	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  95-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic stomach disorder.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

The case comes before the Board of Veterans' Appeals (Board) by 
order of the United States Court of Appeals for Veterans Claims 
(Court) dated June 2003, which vacated the February 2003 Board 
decision denying service connection for a chronic stomach 
disorder.  The present matter on appeal arose from a November 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  At present, this appeal 
is remanded to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further action 
is required on his part.

The Board notes that the veteran appointed R. Edward Bates, 
attorney-at-law, as his representative. VA revoked Mr. Bates' 
authority to represent VA claimants, effective from July 28, 2003. 
In a letter dated October 30, 2003, the veteran was given notice 
of this development and advised of the options that he had with 
respect to representation.  The veteran did not respond, so the 
Board assumes that he will represent himself in this appeal.

Additionally, in a May 1995 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran requested a hearing before a 
traveling Veterans Law Judge (VLJ), which was scheduled for 
September 19, 1995.  However, per a September 1995 statement, the 
veteran canceled the hearing and requested that it be re-
scheduled.  Subsequently, the hearing was again scheduled for 
October 1, 1995, but the veteran failed to report to the hearing.  
As the record does not contain further indication that the veteran 
or his representative submitted additional requests for a 
traveling VLJ hearing, the Board deems the veteran's May 1995 
request for a hearing on appeal withdrawn.  See 38 C.F.R. § 20.704 
(2003).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, although 
the ultimate responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).

In the present case, the Board finds that the VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issue of service connection for a chronic 
stomach disorder.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

In this respect, the Board notes that the veteran was last 
examined by VA in October 1998, more than five years ago.  If the 
medical evidence of record is insufficient, or, in the opinion of 
the Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, in order to afford the 
veteran due process of law, the veteran should be scheduled to 
undergo a VA examination in order to ascertain the etiology of the 
claimed stomach disorder.

Furthermore, it appears the veteran has been treated for his 
disability at the University of Alabama Hospital and the Tuskegee 
VA Medical Center.  As such, the RO should assist the appellant in 
obtaining any additional available VA and private medical records 
that may be identified as relevant to the claim on appeal.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims files must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and relevant case law as 
specifically affecting the issue of entitlement to service 
connection for a chronic stomach disorder.

2.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated him, and who 
possess records relevant to the claimed stomach disorder since the 
veteran's discharge from service to the present.  Provide the 
veteran with release forms and ask that a copy be signed and 
returned for each health care provider identified and whose 
treatment records are not already contained within the claims 
files, including any records from the University of Alabama 
Hospital (as shown in an August 2002 RO letter).  When the veteran 
responds, obtain records from each health care provider he 
identifies (except where VA has already made reasonable efforts to 
obtain the records from a particular provider).  If these records 
cannot be obtained and there is no affirmative evidence that they 
do not exist, inform the veteran of the records that the RO was 
unable to obtain, including what efforts were made to obtain them.  
Also inform the veteran that adjudication of the claim will be 
continued without these records unless he is able to submit them.  
Allow an appropriate period of time within which to respond.  
Furthermore, the veteran should be specifically informed as to 
what portion of evidence he is required/expected to submit, and 
which portion of the evidence the VA would attempt to obtain in 
order to assist the veteran in substantiating his claim, per 38 
U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the veteran provide information as 
to the dates of any recent treatment at any VA medical facility 
relevant to the claimed stomach disorder since his discharge from 
service to the present.  All identified treatment records from any 
reported VA medical facility to the present, which are not already 
contained within the claims files, should be obtained and 
associated with the claims files, including any identified records 
from the Tuskegee VA Medical Center (as shown in an August 2002 RO 
letter).  If the search for the above records has negative 
results, the claims files must be properly documented with 
information obtained from the VA facility(ies).  Furthermore, the 
veteran should be specifically informed as to what portion of the 
evidence he is required/expected to submit, and which portion of 
the evidence the VA would attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

4.  After the development described above has been completed:
a)  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded a VA examination by an appropriate 
specialist to evaluate the nature, severity, and etiology of the 
claimed chronic stomach disorder.  If no such disorder is found by 
the examiner, the examiner should so indicate.  The RO must make 
the claims file available to the examiner.  The claims file must 
be thoroughly reviewed by the examiner in connection with the 
examination.  The examiner should indicate in the examination 
report that the claims file was reviewed.  All necessary tests and 
studies should be conducted.  The examiner should review all of 
the veteran's medical records and history.  Following an 
examination of the veteran and a review of his medical records and 
history, the VA specialist should render an opinion as to whether 
it is at least as likely as not that the currently claimed chronic 
stomach disorder became manifest during active service or to a 
compensable degree within a one year period of his discharge from 
active service, or is otherwise related to his active service.  
Lastly, the VA specialist should render an opinion as to whether 
it is at least as likely as not that the claimed chronic stomach 
disorder became manifest more than one year after the veteran's 
discharge from service, and/or is related to any post-service 
event(s) or diseases.  If the etiology of the claimed chronic 
stomach disorder is attributed to multiple factors/events, the 
examiner should specify which symptoms/diagnoses are related to 
which factors/events.  It is requested that the VA specialist 
reconcile any contradictory evidence regarding the etiology of the 
claimed chronic stomach disorder.  All pertinent clinical findings 
and the complete rationale for all opinions expressed should be 
set forth in a written report.

5.  Thereafter, the RO must review the claims folders and ensure 
that all of the foregoing development efforts have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  Remand 
instructions of the Board are neither optional nor discretionary.  
Full compliance with such instructions is mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above, the veteran's claim of 
entitlement to service connection for a chronic stomach disorder 
should be readjudicated.  If the determination remains unfavorable 
to the veteran, he should be provided with a supplemental 
statement of the case and be afforded an opportunity to respond 
before the case is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The veteran is free to submit any additional evidence he desires 
to have considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





